Exhibit 99.1 May10, 2017 Dear Fellow Shareholders: IT Deal AlertTM demonstrated strong performance in Q1 2017. • IT Deal Alert revenues were up 52% in Q1 2017 versus Q1 2016. • Quarterly IT Deal Alert revenues topped $10 million for the first time. • Revenue from Priority EngineTM and Deal DataTM were up 162% in Q1 2017 versus Q1 2016. • The number of IT Deal Alert spenders in Q1 2017 was over 450, up 62% from Q1 2016. • We had 61 new Priority Engine and Deal Data customers in Q1 2017. • We’ve had a successful launch of Priority Engine outside North America, with 55 international customers utilizing the service in Q1 2017. We continue to make product enhancements to Priority Engine. Today, we announced a partnership with HG Data. HG Data is a venture-backed, private company based in California that has amassed the largest library in the IT market of software and hardware installed base data. Many of our customers run marketing campaigns based on what technologies their prospects currently have installed. By integrating HG Data’s installed base data into Priority Engine, our customers will be able to identify active accounts where they have the best chance to succeed. We will continue to roll out new features for Priority Engine on a regular basis throughout the year. Coming attractions include: French and German versions, ease-of-use features, new packages that bundle lead generation offerings, integration with additional sales and marketing automation systems and partnerships with other outside data providers.
